[Cite as State v. Wilson, 2022-Ohio-4185.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29448
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-370
                                                   :
 ANTHONY L. WILSON                                 :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 23rd day of November, 2022.

                                              ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

DANIEL F. GETTY, Atty. Reg. No. 0074341, 46 East Franklin Street, Dayton, Ohio 45459
     Attorney for Defendant-Appellant

                                             .............
                                                                                          -2-



LEWIS, J.

       {¶ 1} Defendant-Appellant Anthony L. Wilson appeals from the trial court’s

revocation of his bond while he was awaiting trial. For the following reasons, we will

dismiss his appeal as moot.

       {¶ 2} On April 7, 2022, the trial court issued an order overruling Wilson’s pending

motions for continuance. On that same day, the trial court orally announced at a hearing

that Wilson’s bond would be revoked due to his repeated violation of the trial court’s no

contact order. Transcript of April 7, 2022 Hearing on Motions, p. 13. The trial court

explained to Wilson that he could file an immediate appeal from this bond revocation

pursuant to R.C. 2937.222. The trial court journalized its bond revocation decision on

April 11, 2022.

       {¶ 3} On April 8, 2022, Wilson filed a handwritten notice of appeal, stating: “Now

comes the Defendant, acting through Pro Se capacity, hereby give notice to the Second

District Court of Appeals of the judgement rendered on April 7, 2022 by the Trial Court

and the judgement entry thereafter, for this appeal of right. 2937.222.”

       {¶ 4} Although Wilson referenced an April 7, 2022 judgment in his notice of appeal,

which coincided with the trial court’s order denying his motions for continuance, he also

cited to the statute relating to bail, R.C. 2937.222. Since the denial of a motion for

continuance is not a final and appealable order until a conviction is journalized, this Court

construed Wilson’s notice of appeal as an appeal from the trial court’s revocation of his

bond rather than as an appeal from the trial court’s motion denying Wilson’s request for

a continuance.
                                                                                          -3-


       {¶ 5} In his June 22, 2022 appellate brief, Wilson identified the following sole

assignment of error:

              THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING

       DEFENDANT’S MOTION TO CONTINUE JURY TRIAL.

       {¶ 6} On September 12, 2022, the State filed its appellate brief. The State noted

that, “[w]hen Wilson first filed his notice of appeal in this matter, it was believed that he

was seeking to appeal from the trial court’s decision to revoke his bond. This belief was

based upon the reference in the notice of appeal to R.C. 2937.222, which relates to the

denial of bail for certain alleged offenders” like Wilson. Appellee’s Brief, p. 2. But since

Wilson’s sole assignment of error related to the trial court’s decision on his motions for

continuance rather than the trial court’s revocation of bond, the State contends that we

should dismiss the appeal for lack of a final appealable order. Id. at 3. Further, the

State argues that Wilson’s appeal is moot because the criminal case proceeded to trial

and Wilson was acquitted.      Id.   In support of its position, the State attached a few

exhibits to its appellate brief. First, the State attached a copy of the April 11, 2022 order

of the trial court revoking bond. Second, the State attached a copy of an April 11, 2022

order granting Wilson’s request for continuance and re-setting the trial for June 27, 2022.

Finally, the State attached a copy of the trial court’s June 30, 2022 verdict entry, which

stated that the jury had returned not guilty verdicts on both the charged count and its

lesser included offense.

       {¶ 7} As a matter of course, we do not consider documents attached to an

appellate brief that are not in the record transferred to us from the trial court. However,
                                                                                          -4-


we are cognizant of the fact that our jurisdiction is limited to final appealable orders and

that we do not typically address matters that are moot. As a result, on September 27,

2022, we issued a Show Cause Order giving Wilson 14 days in which “to show cause

why this appeal should not be dismissed as moot.” Wilson failed to file a response.

Given Wilson’s failure to respond to our order, we are forced to take judicial notice of the

docket entries in Montgomery C.P. No. 2020-CR-370. See Jackson v. Cuyahoga Cty.

Common Pleas Court, 8th Dist. Cuyahoga No. 108974, 2019-Ohio-3782, ¶ 5 (finding the

appeal to be moot because the case docket showed that bail had been posted); State ex

rel. Grove v. Nadel, 84 Ohio St.3d 252, 253, 703 N.E.2d 304 (holding that the court of

appeals properly took judicial notice of docket entries to determine that a procedendo

action should be dismissed as moot).

       {¶ 8} Based on our review of the docket entries in Case No. 2020-CR-370, we

agree with the State that the current appeal is moot. In particular, a June 30, 2022 docket

entry showed that Wilson was found not guilty after a jury trial. Therefore, no revocation

of bond issue remains in Case No. 2020-CR-370.

       {¶ 9} Wilson’s appeal is dismissed as moot.

                                     .............

DONOVAN, J. and WELBAUM, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Daniel F. Getty
Hon. Steven K. Dankof